Citation Nr: 0636115	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as secondary to the service-connected depression 
with bipolar disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in January 2004 
and June 2005.  



FINDINGS OF FACT

1.  The veteran is shown to have first manifested essential 
hypertension several years after service.  

2.  The currently demonstrated essential hypertension is not 
shown to be due to any event or incident of the veteran's 
period of active service.  

3.  The essential hypertension is not shown to have been 
caused or permanently worsened as a result of the service-
connected depression with bipolar disorder.  



CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein; nor is proximately due to or the result of the 
service-connected depression with bipolar disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The RO also sent out follow-up VCAA letters in June 2004 and 
July 2005.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted February 2002 VCAA letter was issued prior to 
the appealed rating decision, thus resulting in no procedural 
concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such cardiovascular 
diseases as hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board has carefully reviewed the service medical records 
and observes that the veteran's blood pressure readings 
during service reflect were predominantly within normal 
limits.  

While the veteran did have blood pressure of 128/90 in 
February 1984, 128/104 in March 1985 and 136/92 in April 
1987, his December 1988 separation examination revealed blood 
pressure of 112/80.  His cardiovascular system was reported 
to be with in normal limits.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a private medical record from June 2001, which contains a 
diagnosis of hypertension and a notation of elevated blood 
pressure for the past three to four months.  Treatment for 
this disorder is further noted in subsequent VA and private 
medical records.  

The veteran appeared for a VA general medical examination in 
October 2004, conducted by an examiner who reviewed the 
claims file.  This examiner, while rendering a diagnosis of 
hypertension, found that the claims file review failed to 
revealed a diagnosis or treatment of blood pressure elevation 
during service.  Accordingly, the examiner concluded that 
hypertension "should not be considered service[-
]connected."  

In July 2005, the veteran submitted several medical articles 
concerning the relationship between depression and heart 
disease, indicating recent research showing that people with 
depression were at high risk for hypertension because of 
hormonal changes in the brain and that emotional stress could 
increase blood pressure.  

The veteran underwent a second VA examination in December 
2005, conducted by an examiner who reviewed the claims file.  
Based on the examination findings and the claims file review, 
the examiner rendered an impression of hypertension and noted 
that the veteran had a strong family history of hypertension.  

As to the question of etiology, the examiner indicated that 
the veteran's hypertension should be considered "essential" 
in nature and not secondary to depression or bipolar 
disorder.  While depression and anxiety could often go hand-
in-hand, and though anxiety could cause temporary elevation 
of blood pressure, the examiner opined "such conditions were 
not likely to lead to a chronically high blood pressure of 
this degree, requiring medical treatment for [the] same."  

The Board has reviewed the medical evidence and first notes 
that, while the veteran had elevated blood pressure on 
several occasions in service, he has not presented any post-
service evidence linking the currently demonstrated essential 
hypertension any event or incident of his period of service.  
Rather, such is clearly disputed in the report of the October 
2004 VA examination.  

There is evidence of record to suggest that some blood 
pressure elevations might be attributable to increased 
anxiety or depression, as indicated in the noted medical 
articles and in the December 2005 VA examination report.  The 
question for the Board, however, is whether a chronic 
worsening has been shown as due to the service-connected 
psychiatric disability.  

Here, the VA physician who examined the veteran in December 
2005 found no basis for the veteran having chronic blood 
pressure elevations resulting from depression or anxiety in 
this case, and the veteran has presented no medical records 
or opinions suggesting the contrary.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim, 
insofar as his claimed hypertension has not been shown to 
have been first manifest in service or to have been caused or 
permanently worsened as a result of his service-connected 
depression with bipolar disorder.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
December 2001 application and in other submissions.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for hypertension, to include as 
secondary to the veteran's service-connected depression with 
bipolar disorder, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension, to include as secondary 
to the veteran's service-connected depression with bipolar 
disorder, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


